                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF OKLAHOMA


BRYAN CHRISTOPHER                        )
O’ROURKE, on behalf of                   )
B.G.O., a minor child, and B.E.O.,       )
a minor child,                           )
                                         )
             Plaintiff,                  )
                                         )
v.                                       )      Case No. 19-CV-0076-JHP-JFJ
                                         )
TULSA COUNTY,                            )
STEVE KUNZWEILER,                        )
VIC REGALADO,                            )
ANDREA BROWN,                            )
KELLY GREENOUGH,                         )
WILLIAM MUSSEMAN, and                    )
TULSA COUNTY BOARD OF                    )
COUNTY COMMISSIONERS,                    )
                                         )
             Defendants.                 )


                               OPINION AND ORDER

      Plaintiff Bryan Christopher O’Rourke, an inmate at the David L. Moss Criminal

Justice Center in Tulsa, Oklahoma, commenced this action on February 8, 2019, by filing

a 42 U.S.C. § 1983 civil rights complaint (Dkt. 1) and a motion to proceed in forma

pauperis (Dkt. 2). By Order filed April 3, 2019 (Dkt. 4), the Court granted Plaintiff’s

motion to proceed in forma pauperis and directed Plaintiff to submit an initial partial

payment. Plaintiff paid the initial partial payment on April 11, 2019. Dkt. 6. For the

reasons that follow, the Court finds the complaint is subject to being dismissed under the

screening provisions of 28 U.S.C. §§ 1915(e)(2) and 1915A. Within thirty (30) days from
the entry of this Order, Plaintiff may file an amended complaint to cure the deficiencies

identified in this Order.

A.     Screening/Dismissal standards

       Federal courts must screen civil complaints filed by prisoners seeking redress from

a governmental entity or officer or employee of a governmental entity.              28 U.S.C.

§ 1915A(a). In screening the complaint, the court must identify any cognizable claim and

dismiss any claim which is frivolous, malicious, fails to state a claim upon which relief

may be granted, or seeks monetary relief from a defendant who is immune from such relief.

Id. § 1915A(b). Similarly, when a court permits a plaintiff to proceed in forma pauperis

in a civil action, “[n]otwithstanding any filing fee, or any portion thereof that may have

been paid, the court shall dismiss the case at any time if the court determines . . . the action

. . . (i) is frivolous or malicious; (ii) fails to state a claim on which relief may be granted;

or (iii) seeks monetary relief against a defendant who is immune from such relief.” Id.

§ 1915(e)(2).

       The dismissal standard requires the court to accept all well-pleaded factual

allegations of the complaint as true and determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555, 570 (2007). Under this standard, a complaint should be dismissed when the

facts alleged therein “however true, could not raise a [plausible] claim of entitlement to

relief.” Id. at 558; see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (noting Fed. R.

Civ. P. 8 “does not require ‘detailed factual allegations,’ but it demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation” (quoting Twombly, 550 U.S.

                                               2
at 555)).

       Additionally, a court must liberally construe a complaint filed by a pro se plaintiff.

Kay v. Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007). The rule of liberal construction

requires a court to overlook basic drafting errors in determining whether the complaint

states “a valid claim on which the plaintiff could prevail.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). Nonetheless, even a pro se plaintiff must “alleg[e] sufficient facts

on which a recognized legal claim could be based.” Id.

B.     Plaintiff’s allegations

       Plaintiff brings this action under § 1983. To state a plausible § 1983 claim, a

plaintiff must allege a person “acting under color of state law” deprived the plaintiff “of a

federally protected right.” Schaffer v. Salt Lake City Corp., 814 F.3d 1151, 1155 (10th Cir.

2016). Further, the plaintiff “must plead that each Government-official defendant, through

the official’s own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at

676. When a plaintiff sues multiple defendants, the plaintiff must “identify specific actions

taken by particular defendants,” so each defendant has fair notice of the claims on which

he or she must defend. Tonkovich v. Kan. Bd. of Regents, 159 F.3d 504, 532 (10th Cir.

1998); see also Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008) (noting

plaintiff’s burden “to provide fair notice of the grounds for the claims made against each

of the defendants,” and explaining burden is not satisfied if plaintiff makes “no distinction

as to what acts are attributable to whom”).

       Plaintiff identifies seven defendants in his complaint: (1) Tulsa County, (2) Tulsa

County Assistant District Attorney Andrea Brown, (3) Tulsa County District Attorney

                                              3
Steve Kunzweiler, (4) Tulsa County Sheriff Vic Regalado, (5) Tulsa County District Judge

Kelly Greenough, (6) Tulsa County District Judge William Musseman, and (7) the Tulsa

County Board of County Commissioners. Dkt. 1, at 1-2, 5.

       Plaintiff identifies the nature of his case as follows: “Prosecutorial misconduct,

deliberate indifference, judicial hostility, and customs, policies, and practices by Tulsa

County, its officers, employees, and contractors have and continue to violate Plaintiff’s

civil rights.” Id. at 2.1 He identifies eight specific claims:

       Count I:         Illegal search and seizure
                        Judge Kelly Greenough ordered Plaintiff to submit to an
                        unlawful urinalysis on 2-12-18 even though drug testing was
                        not a condition of his bond. There is no state or federal statute
                        allowing a “blanket” condition to test when testing is not a
                        condition of release.

       Count II:        Right to counsel
                        Defendant Greenough also revoked Plaintiff’s bond because he
                        appeared without counsel. He was then detained without bond
                        for twenty-five (25) days without appointed counsel and
                        unable to challenge his unlawful detention even though
                        Greenough knew he could not afford counsel until 3-2-18.

       Count III:       Due process
                        Plaintiff’s 3-25-18 adversary hearing was wholly insufficient
                        and did not follow the rigorous procedural guidelines required
                        to prevent the pre-trial punishment of the presumptively
                        innocent pre-trial plaintiff.

       Count IV:        Excessive bail and punitive conditions
                        Defendant Greenough more than quadrupled Plaintiff’s bail
                        from $200,000 to $900,000 without due process and without a
                        legitimate governmental interest.



       1
           In quoting from the complaint, the Court omits Plaintiff’s use of all capital letters.
                                                4
       Count V:      Impermissible pretrial punishment
                     By denying one of Plaintiff’s multiple bail reduction motions
                     with a note stating, “Not enough time,” Defendant Greenough
                     expressed her intent to punish. Further, the objective evidence
                     in this case proves defendant Greenough’s decision to more
                     than quadruple Plaintiff’s bail was not rationally related to a
                     legitimate governmental objective and is excessive in relation
                     to its purpose—to reasonably assure Plaintiff’s presence at
                     trial.

       Count VI:     Double Jeopardy
                     As Defendant Greenough’s order of release more than
                     quadrupled Plaintiff’s bail, [that order] acts as a de facto order
                     of detention without due process and determination of fact, and
                     is punitive in nature while the punishment of presumptively
                     innocent pretrial detainees is not allowed, the state criminal
                     proceedings against Plaintiff are subject to double jeopardy.

       Count VII:    Okl. St. §§ 14-113 and 746 are facially unconstitutional
                     Well established federal law and Supreme Court precedent
                     dictate the requirement of adequate medical care for prisoners.
                     This is especially true of presumptively innocent pretrial
                     detainees. These statutes are preempted by federal law and do
                     not survive scrutiny under the Supremacy Clause.

       Count VIII: Access to courts
                     By custom, policy, and practice Tulsa County does not provide
                     adequate access to the courts, including divorce, emergency
                     protective orders, and tort claims, causing actual damages to
                     Plaintiff.

Dkt. 1, at 2-3, 6.

       Without reference to his eight specific claims, Plaintiff further alleges:

    Assistant District Attorney Andrea Brown’s “prosecutorial misconduct has infected
     every aspect of the state proceedings against Plaintiff and violated his rights.” Id.
     at 1-2.

    District Attorney Steve Kunzweiler, in his official capacity as head of the Tulsa
     County District Attorney’s Office, “administers with an organizational custom,
     policy, and practice of knowingly encouraging prosecutorial misconduct.” Id. at 5.

                                              5
    Tulsa County Sheriff Vic Regalado, in his official capacity as head of the sheriff’s
     office and “keeper of the county jail,” “unconstitutionally detains arrested people
     who cannot afford to pay a secured money bail amount without substantive and
     procedural due process and enacts cruel and unusual punishment.” Id. at 5.

    Tulsa County District Judge Kelly Greenough, in her official capacity and as the
     judge presiding over Plaintiff’s case, “uses excessive bail as an instrument of pretrial
     punishment by issuing orders of ‘release’ that act as de facto orders of detainment
     without adhering to the rigorous requirements of substantive and procedural due
     process required by state and federal law.” Id. at 5.

    Tulsa County District Judge William Musseman, in his official capacity as the
     presiding judge for Oklahoma’s 14th Judicial District, “has general administrative,
     rulemaking, and supervisory authority over the district court for Tulsa County and
     promulgates the secured money-bail schedule and local criminal rules that violate
     substantive and procedural due process, right to counsel, protection from illegal
     search and seizure, excessive bail, and unconstitutional pretrial punishment. On
     information and belief, Defendant Musseman was aware, through actual or
     constructive knowledge, that Defendants Greenough and Brown violated Plaintiff’s
     civil rights, but failed to take reasonable measure to correct their bad acts.” Dkt. 1,
     at 5.

    The Tulsa County Board of Commissioners “must discharge its responsibilities to
     the Tulsa County Jail in a constitutional manner.” Id.

       In his request for relief, Plaintiff seeks “declaratory and injunctive relief; [and]

actual and punitive damages.” Id. at 3. Plaintiff states “a complete list of defendants,

counts, and relief sought will follow in Plaintiff’s brief in support.”2 Id. In addition,

Plaintiff requests “sua sponte review of Tulsa County’s unconstitutional criminal justice

system and sua sponte relief.” Id.




       2
          It is not clear from this statement whether Plaintiff’s reference to a “brief in
support” means the list of additional defendants and causes of actions included with his
complaint, see Dkt. 1, at 5-6, or a separate brief he planned to file. To date, Plaintiff has
not filed a separate brief in support.
                                             6
C.     The complaint is subject to being dismissed

       For the following reasons, the Court finds the complaint, even liberally construed,

is subject to being dismissed under §§ 1915(e)(2) and 1915A.

       1.     Counts I through VI

       In Counts I, II, IV, V and VI, Plaintiff alleges Tulsa County District Judge Kelly

Greenough violated his constitutional rights through various actions she took in what

appears to be an ongoing state criminal proceeding. Dkt. 1, at 2-3, 6. In Count III, Plaintiff

does not identify any specific defendant, but the Court construes his allegation that his “3-

25-18 adversary hearing . . . did not follow the rigorous procedural guidelines required” as

asserting a claim that Judge Greenough violated his due process rights. Id. at 3; see also

id. at 5 (describing Judge Greenough as the judge presiding over his case and “issuing

orders . . . without adhering to the rigorous requirements of substantive and procedural due

process required by state and federal law”).

       Plaintiff’s claims against Judge Greenough, as alleged in Counts I through VI are

subject to being dismissed for three reasons. First, to the extent Plaintiff sues Judge

Greenough in her individual capacity and seeks monetary damages or injunctive relief,

Judge Greenough has absolute immunity for acts she performed in her judicial capacity.

See Mireles v. Waco, 502 U.S. 9, 11 (1991) (per curiam) (“[J]udicial immunity is an

immunity from suit, not just from ultimate assessment of damages.”); Ysais v. New Mexico,

373 F. App’x 863, 866 (10th Cir. 2010) (unpublished)3 (“Judicial officers are explicitly


       3
        The Court cites this decision, and other unpublished decisions herein, as persuasive
authority. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(a).
                                               7
immunized not only against damages but also against suits for injunctive relief under 42

U.S.C. § 1983.”).

       Second, to the extent Plaintiff sues Judge Greenough in her individual capacity and

seeks declaratory relief, he fails to state a claim upon which relief may be granted.

Absolute judicial immunity does not necessarily bar a claim for declaratory relief. Ysais,

737 F. App’x at 866. However, even liberally construed, Plaintiff’s complaint is most

reasonably read as seeking declaratory relief for Judge Greenough’s past actions, not a

declaratory judgment defining the legal rights and obligations of parties in anticipation of

Judge Greenough’s future conduct. See id. (“A declaratory judgment is meant to define

the legal rights and obligations of the parties in anticipation of some future conduct, not

simply to proclaim liability for a past act.”). Thus, to the extent Plaintiff seeks retrospective

declaratory relief against Judge Greenough, he fails to state a claim upon which relief may

be granted.

       Third, to the extent Plaintiff sues Judge Greenough in her official capacity and seeks

retrospective declaratory relief, his claims are barred by the Eleventh Amendment. Under

the Eleventh Amendment, states are generally immune from suit and a suit against a state

official “is no different from a suit against the State itself.” Will v. Mich. Dep’t of State

Police, 491 U.S. 58, 71 (1989); see also Collins v. Daniels, 916 F.3d 1302, 1315-16 (10th

Cir. 2019) (finding plaintiff’s official-capacity claims against state officials barred by

Eleventh Amendment when plaintiff had standing only to seek retrospective declaratory

relief). That said, the Eleventh Amendment does not bar an official-capacity suit against a

state official “if the complaint alleges an ongoing violation of federal law and seeks relief

                                               8
properly characterized as prospective.” Collins, 916 F.3d at 1316 n.10 (quoting Verizon

Md., Inc. v. Pub. Serv. Comm’n, 535 U.S. 635, 645 (2002)). Nonetheless, as previously

stated, the complaint appears to allege Judge Greenough violated Plaintiff’s constitutional

rights in the past—specifically, in relation to rulings and hearings on his bond. Even

liberally construed, the complaint does not fairly allege Judge Greenough is committing an

ongoing violation of federal law. Nor does it clearly appear to seek prospective injunctive

relief. As a result, any purported official-capacity claims against Judge Greenough are

subject to being dismissed.

       For the reasons just discussed, Counts I, II, III, IV, V & VI are subject to being

dismissed either on immunity grounds or for failure to state a claim upon which relief may

be granted.

       2.     Count VII

       In Count VII, Plaintiff alleges “Okl. St. §§ 14-113 and 746 are “facially

unconstitutional” and “preempted by federal law.”       Dkt. 1, at 6.    He states: “Well

established federal law and Supreme Court precedent dictate the requirement of adequate

medical care for prisoners. This is especially true of presumptively innocent pretrial

detainees. These statutes are preempted by federal law and do not survive scrutiny under

the Supremacy Clause.”

       Count VII is subject to being dismissed for two reasons. First, the complaint fails

to adequately identify the statutes Plaintiff alleges are unconstitutional. Oklahoma laws

are generally identified by a title number and section number. For example, in OKLA.

STAT. tit. 19, § 4, Oklahoma law provides that a county must be sued in the name of its

                                            9
board of county commissioners. Absent amendment of the complaint, the Court cannot

determine which Oklahoma laws Plaintiff alleges are unconstitutional.

       Second, while Plaintiff alleges the statutes he seeks to challenge “dictate the

requirement of adequate medical care for prisoners,” the complaint is devoid of any facts

suggesting either (1) that Plaintiff has a medical condition or (2) that any named defendants

deprived Plaintiff of his right to adequate medical care. Instead, Plaintiff primarily

complains about aspects of his pretrial detention and bond hearings. Dkt. 1, at 1-6. The

absence of any facts relating to medical care provided, or not provided, to Plaintiff suggests

Plaintiff lacks standing to challenge the statutes he describes. “To satisfy Article III’s case-

or-controversy requirement, a plaintiff must demonstrate standing to sue by establishing

‘(1) an “injury in fact,” (2) a sufficient “causal connection between the injury and the

conduct complained of,” and (3) a “likel[ihood]” that the injury “will be redressed by a

favorable decision.”’” Colo. Outfitters Ass’n v. Hickenlooper, 823 F.3d 537, 543 (10th

Cir. 2016) (quoting Susan B. Anthony List v. Driehaus, 573 U.S. 149, 157-58 (2014)).

Because Plaintiff fails to allege any facts establishing his standing to challenge statutes he

describes as governing the provision of medical care to state prisoners, this Court lacks

jurisdiction over this particular claim. See id.

       For these reasons, Count VII is subject to being dismissed either for lack of

jurisdiction or for failure to state a claim upon which relief may be granted.

       3.     Count VIII and other claims against Tulsa County

       In Count VIII, Plaintiff alleges “by custom, policy, and practice Tulsa County does

not provide adequate access to the courts, including divorce, emergency protective orders,

                                              10
and tort claims, causing actual damages to Plaintiff.” Dkt. 1, at 6. In other parts of the

complaint, Plaintiff alleges Tulsa County (1) is a “municipal entity whose customs,

policies, and practices violate multiple civil rights,” (2) the County’s “officers, employees,

and contractors have and continue to violate Plaintiff’s civil rights,” (3) Vic Regalado, in

his official capacity as the Tulsa County Sheriff and “keeper of the county jail”

“unconstitutionally detains arrested people who cannot afford to pay a secured money bail

amount without substantive and procedural due process and enacts cruel and unusual

punishment,” and (4) the Tulsa County Board of Commissioners “must discharge its

responsibilities to the Tulsa County Jail in a constitutional manner.” Id. at 1-2, 5.

       Count VIII, as well as Plaintiff’s other claims against Tulsa County are subject to

being dismissed for failure to state a claim upon which relief may be granted. A county is

a municipality and may be sued as a “person” under § 1983. Will, 491 U.S. at 62. However,

a county may not be held liable simply because the alleged misconduct of its employees or

officers caused injury to the plaintiff. Mocek v. City of Albuquerque, 813 F.3d 912, 933

(10th Cir. 2015). Rather, to establish that a county is liable for the actions of its employees

or officers, a plaintiff must show: “1) the existence of a municipal policy or custom and 2)

a direct causal link between the policy or custom and the injury alleged.” Id. (quoting

Graves v. Thomas, 450 F.3d 1215, 1218 (10th Cir. 2006)). Without further factual

development, Plaintiff’s broad and conclusory allegations regarding Tulsa County’s

allegedly unlawful “policies, customs, and practices,” combined with his statement that he

suffered “actual damages” from a general lack of access to courts, fail to state any plausible

claims against Tulsa County. As a result, the complaint is subject to being dismissed as to

                                              11
all claims alleged against (1) Tulsa County, (2) the Tulsa County Board of County

Commissioners, and (3) against Sheriff Regalado in his official capacity as the “keeper of

the county jail.”4

       Furthermore, Plaintiff is advised that should he file an amended complaint

challenging any specific Tulsa County policies, customs or practices, including those that

relate to policies and official actions of Sheriff Regalado, that have been unlawfully

enforced against him, resulting in damages, the only proper defendant is the Tulsa County

Board of County Commissioners. See OKLA. STAT. tit. 19, § 4 (providing that county must

be sued in the name of its board of county commissioners); Lopez, 172 F.3d at 762

(explaining that county may be sued for sheriff’s policies and official actions because

county sheriff is final policymaker with respect to county jail).

       4.     Remaining defendants

       Plaintiff does not identify actions taken by any of the remaining defendants—Tulsa

County Assistant District Attorney Andrea Brown, Tulsa County District Attorney Steve

Kunzweiler, and Tulsa County District Judge William Musseman—within the eight counts

he identifies in his complaint. Dkt. 1, at 2-3, 6. Instead, he includes allegations specific to

these three defendants in his list of “Additional Defendants.” Id. at 5. For the reasons that

follow, Plaintiff’s claims against these defendants are subject to being dismissed.



       4
         Plaintiff purports to sue Sheriff Regalado only in his official capacity. Dkt. 1, at
5. Thus, any official-capacity claims he alleges against Sheriff Regalado are claims against
Tulsa County and subject to being dismissed for the same reasons as his claims against the
County. See Lopez v. LeMaster, 172 F.3d 756, 762 (10th Cir. 1999) (noting plaintiff’s
official-capacity suit against county sheriff was same as suit against county itself).
                                              12
       First, Plaintiff alleges Brown’s “prosecutorial misconduct has infected every aspect

of the state proceedings against Plaintiff and violated his rights.” Dkt. 1, at 5. This

allegation is most reasonably construed as referring to actions Brown has taken in her role

as a prosecutor. As a result, Brown is immune from a suit for monetary damages. See

Imbler v. Pachtman, 424 U.S. 409, 430-31 (1976) (holding that prosecutors are immune

from civil suits for damages under § 1983 for their actions “in initiating a prosecution and

presenting the State’s case”); Nielander v. Bd. of Cty. Comm’rs., 582 F.3d 1155, 1164 (10th

Cir. 2009) (“Prosecutors are entitled to absolute immunity for their decisions to prosecute,

their investigatory or evidence-gathering actions, their evaluation of evidence, their

determination of whether probable cause exists, and their determination of what

information to show the court.”). Thus, Plaintiff’s claim alleging Brown committed

“prosecutorial misconduct” is subject to being dismissed as barred by prosecutorial

immunity.

       Second, Plaintiff alleges Kunzweiler “administers with an organizational custom,

policy, and practice of knowingly encouraging prosecutorial misconduct.” Dkt. 1, at 5.

This allegation is conclusory and devoid of any facts suggesting Kunzweiler took any

specific actions violating, or causing another to violate, Plaintiff’s constitutional rights.

Without further factual development, the complaint fails to state any plausible claims

against Kunzweiler. Further, to the extent Plaintiff sues Kunzweiler in his official capacity

and seeks damages or retrospective injunctive relief, those claims are barred by the

Eleventh Amendment. See Collins, 916 F.3d at 1315-16 (discussing Eleventh Amendment

and suits against state officials).

                                             13
       Third, Plaintiff alleges, in part, that Judge Musseman “was aware, through actual or

constructive knowledge, that Defendants Greenough and Brown violated Plaintiff’s civil

rights, but failed to take reasonable measure to correct their bad acts.” Dkt. 1, at 5. To the

extent Plaintiff seeks to impose liability against Judge Musseman, in his role as a

supervisor, for the alleged “bad acts” of Judge Greenough or Brown, Plaintiff fails to state

a plausible claim. “Section 1983 does not authorize liability under a theory of respondeat

superior.” Schneider v. City of Grand Junction Police Dep’t, 717 F.3d 760, 767 (10th Cir.

2013) (quoting Brown v. Montoya, 662 F.3d 1152, 1164 (10th Cir. 2011)). Thus, to state

a plausible claim against Judge Musseman, Plaintiff “must show an ‘affirmative link’

between [Judge Musseman] and the constitutional violation.” Id. (quoting Dodds v.

Richardson, 614 F.3d 1185, 1195 (10th Cir. 2010)). Even assuming Plaintiff’s factual

allegations were sufficient to state any plausible constitutional claims against Judge

Greenough or Brown, Plaintiff’s allegations fall short of alleging an “affirmative link”

between Judge Musseman and any alleged constitutional violations committed by either

defendant.

       Fourth, Plaintiff alleges, in part, Judge Musseman’s promulgation of a “secured

money-bail schedule and local criminal rules . . . violated substantive and procedural due

process, right to counsel, protection from illegal search and seizure, excessive bail, and

unconstitutional pretrial punishment.” Dkt. 1, at 5. To the extent Plaintiff seeks injunctive

or declaratory relief from Judge Musseman for acts that could be characterized as

“administrative,” judicial immunity does not necessarily bar Plaintiff’s claim.           See

Forrester v. White, 484 U.S. 219, 227 (1988) (discussing the line between truly judicial

                                             14
acts, for which [judicial] immunity is appropriate, and acts that simply happen to have been

done by judges”); Parga v. Bd. of Cty. Comm’rs, No. 18-CV-0298-CVE-JFJ, 2019 WL

1231675, at *7-9 (N.D. Okla. Mar. 15, 2019) (unpublished) (discussing similar claims for

declaratory and injunctive relief against Judge Musseman for his part in promulgating

secured-money bail schedule and other local criminal rules). However, to the extent

Plaintiff sues Judge Musseman in his official capacity and seeks retrospective injunctive

relief, the Eleventh Amendment bars his claim. See Collins, 916 F.3d at 1316. Further,

even assuming Plaintiff’s claims against Judge Musseman are not barred on immunity

grounds, his factual allegations against Judge Musseman are entirely conclusory in nature.

Without further factual development, the complaint fails to state any plausible claims

against Judge Musseman.

       Based on the foregoing, Plaintiff’s claims against Brown, Kunzweiler and Judge

Musseman are subject to being dismissed either on immunity grounds or for failure to state

a claim upon which relief may be granted.

C.     Opportunity to amend

       Plaintiff’s complaint is subject to being dismissed under the screening provisions of

§ 1915(e)(2) and § 1915A(b). However, the Court finds Plaintiff should be afforded an

opportunity to amend his complaint. Within thirty (30) days of the entry of this Order,

Plaintiff may file an amended complaint curing the deficiencies identified in this Order. If

Plaintiff fails to file an amended complaint, or if the amended complaint fails to cure

the deficiencies identified in this Order, this action will be dismissed without prejudice

for the reasons stated in this Order.

                                            15
     ACCORDINGLY, IT IS HEREBY ORDERED that:

1.   Within thirty (30) days of the entry of this Order, or on or before July 8, 2019,

     Plaintiff may file an amended complaint.

2.   The Clerk of Court shall send Plaintiff a blank civil rights complaint (form PR-01)

     marked “amended” and identified as Case No. 19-CV-0076-JHP-JFJ.

     Failure to comply with this Order could result in the dismissal of this action

     without prejudice and without further notice.

     DATED this 6th day of June, 2019.




                                         16
